Cite as 26 I&N Dec. 550 (A.G. 2015)

Interim Decision #3833

Matter of Cristoval SILVA-TREVINO, Respondent
Decided by Attorney General April 10, 2015
U.S. Department of Justice
Office of the Attorney General
The Attorney General vacated the opinion in Matter of Silva-Trevino, 24 I&N Dec. 687
(A.G. 2008).

BEFORE THE ATTORNEY GENERAL
On November 7, 2008, Attorney General Mukasey issued an opinion in
this matter vacating the August 8, 2006, decision of the Board of
Immigration Appeals and remanding respondent’s case for further
proceedings in accordance with his opinion. See Matter of Silva-Trevino,
24 I&N Dec. 687 (A.G. 2008). On remand, the Immigration Judge,
applying Attorney General Mukasey’s opinion, issued a new decision
finding respondent ineligible for discretionary relief from deportation. The
Board affirmed that decision. The respondent then filed a petition for
review with the United States Court of Appeals for the Fifth Circuit. On
January 30, 2014, the Fifth Circuit rejected Attorney General Mukasey’s
opinion as contrary to the plain language of the statute, vacated the Board’s
decision, and remanded this matter to the Board for further proceedings
consistent with the court’s opinion. See Silva-Trevino v. Holder, 742 F.3d
197, 200−06 (5th Cir. 2014). For the reasons stated herein, I have
determined that it is appropriate to vacate Attorney General Mukasey’s
November 7, 2008, opinion in this matter.
The central issue raised by this case is how to determine whether an
alien has been “convicted of . . . a crime involving moral turpitude” within
the meaning of section 212(a)(2) of the Immigration and Nationality Act,
8 U.S.C. § 1182(a)(2) (2012). The Board initially addressed this issue in its
August 8, 2006, decision in this case, determining that respondent’s
conviction for the criminal offense of “indecency with a child” should not
be considered a crime of moral turpitude because the Texas statute under
which he had been convicted criminalized at least some conduct that did
not involve moral turpitude and was thus not categorically a crime
involving moral turpitude. Matter of Silva-Trevino, 24 I&N Dec. at
690−92. After that decision had issued, Attorney General Gonzales
directed the Board to refer the case to him for further review. See
Att’y Gen. Order No. 2889-2007 (July 10, 2007); see also 8 C.F.R.
550

Cite as 26 I&N Dec. 550 (A.G. 2015)

Interim Decision #3833

§ 1003.1(h)(1)(i) (2007) (providing that the Attorney General may direct
the Board to refer cases to him “for review of [the Board’s] decision”).
After review, Attorney General Gonzales’s successor, Attorney General
Mukasey, issued an opinion vacating the Board’s August 8, 2006, decision
and establishing a new three-step framework to be used by Immigration
Judges and the Board in determining whether an alien had been convicted
of a crime involving moral turpitude. Att’y Gen. Order No. 3016-2008
(Nov. 7, 2008); Matter of Silva-Trevino, 24 I&N Dec. at 687−90 & n.1,
704; cf. section 103(a)(1) of the Act, 8 U.S.C. § 1103(a)(1) (2012) (a
“determination and ruling by the Attorney General with respect to all
questions of law shall be controlling”).
In the first step of the framework, Attorney General Mukasey directed
Immigration Judges and the Board to “engage in a ‘categorical inquiry’” in
order to determine “whether moral turpitude necessarily inheres in all cases
that have a realistic probability of being prosecuted” under a particular
criminal provision. Matter of Silva-Trevino, 24 I&N Dec. at 696−97
(relying on Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193
(2007)). Where this categorical analysis did not resolve the moral turpitude
inquiry, the Attorney General instructed adjudicators to proceed to the
second step, a “modified categorical” inquiry “pursuant to which
adjudicators consider whether the alien’s record of conviction evidences a
crime that in fact involved moral turpitude.” Id. at 698. Recognizing that
“[m]ost courts . . . have limited this second-stage inquiry to the alien’s
record of conviction,” the Attorney General concluded that a third step was
necessary because “when the record of conviction fails to show whether the
alien was convicted of a crime involving moral turpitude, immigration
judges should be permitted to consider evidence beyond that record if doing
so is necessary and appropriate to ensure proper application of the Act’s
moral turpitude provisions.” Id. at 699. Accordingly, Attorney General
Mukasey’s opinion directed Immigration Judges and the Board to consider,
at the third step in the moral turpitude inquiry, “any additional evidence the
adjudicator determines is necessary or appropriate to resolve accurately the
moral turpitude question” when “the record of conviction does not resolve
the inquiry.” Id. at 704. The Attorney General then remanded the case to
the Board to “reconsider, consistent with [his] opinion, whether the crime
respondent committed involved moral turpitude.” Id. at 709.
On remand, the Board sent the case back to the Immigration Judge
who—applying the third step in Attorney General Mukasey’s framework—
considered evidence outside of the record of conviction to conclude that
respondent’s conviction had involved moral turpitude because respondent
should have known that the victim of his crime was a minor. Silva-Trevino,
742 F.3d at 198−99. As a result, the Immigration Judge found respondent
551

Cite as 26 I&N Dec. 550 (A.G. 2015)

Interim Decision #3833

was inadmissible and thus ineligible for discretionary relief from
deportation under section 212(a)(2) of the Act. Id. On review, the Board
affirmed. Id.
In January of last year, on respondent’s petition for review, the Fifth
Circuit held that “convicted of” as used in section 212(a)(2) did not permit
Immigration Judges to inquire into relevant evidence outside of the record
of conviction in order to classify a particular conviction as one involving
moral turpitude. Id. at 200−01. In so doing, the court rejected the third
step of Attorney General Mukasey’s framework as contrary to the
unambiguous language of the statute and thus refused to accord the
Silva-Trevino opinion deference. See id. at 203 (“Where, as here, Congress
has spoken directly to the statutory question at hand, our precedent need not
yield to an agency’s contrary interpretation.”).
As the Fifth Circuit recognized, in so ruling it became the fifth circuit
court of appeals to reject Attorney General Mukasey’s construction of the
statute. Id. at 200 & n.1.1 These courts have all agreed that the phrase
“convicted of” as used in the Act forecloses any inquiry into evidence
outside of the record of conviction. Id. Two other circuits have accorded
deference to Attorney General Mukasey’s construction of the statute as
reasonable and permitted such an extrinsic inquiry.2 As a result, Attorney
General Mukasey’s opinion in this matter has not accomplished its stated
goal of “establish[ing] a uniform framework for ensuring that the Act’s
moral turpitude provisions are fairly and accurately applied.” Matter of
Silva-Trevino, 24 I&N Dec. at 688. Instead, the circuits are split, and the
variance between Attorney General Mukasey’s binding opinion and the
contrary controlling precedent in some circuits forces Immigration Judges
and the Board to apply different standards in different jurisdictions. See
Silva-Trevino, 742 F.3d at 205.
In addition, in the time since Attorney General Mukasey released his
opinion, the Supreme Court has issued several decisions that may bear on
administrative determinations of whether an alien has been convicted of a
crime involving moral turpitude. In Carachuri-Rosendo v. Holder, the
Court held that adjudicators could not consider uncharged conduct to
determine whether an alien had been “convicted of” illicit trafficking, an
aggravated felony under the Act. 560 U.S. 563, 581−82 (2010). Applying
1

See Olivas-Motta v. Holder, 746 F.3d 907, 911−16 (9th Cir. 2013) (amended opinion);
Prudencio v. Holder, 669 F.3d 472, 480−84 (4th Cir. 2012); Fajardo v. U.S. Att’y Gen.,
659 F.3d 1303, 1307−11 (11th Cir. 2011); Jean-Louis v. Att’y Gen. of U.S., 582 F.3d 462,
472−82 (3d Cir. 2009).
2
Bobadilla v. Holder, 679 F.3d 1052, 1057 (8th Cir. 2012); Mata-Guerrero v. Holder,
627 F.3d 256, 260 (7th Cir. 2010).

552

Cite as 26 I&N Dec. 550 (A.G. 2015)

Interim Decision #3833

Carachuri-Rosendo 3 years later, the Court in Moncrieffe v. Holder
reaffirmed that the phrase “convicted of” required a categorical approach,
and it rejected the Government’s argument that adjudicators could engage
in a “circumstance-specific” analysis of a particular drug conviction to
determine if the quantity of drugs involved made it an aggravated felony.
133 S. Ct. 1678, 1690−92 (2013); see also Kawashima v. Holder, 132 S. Ct.
1166, 1172 (2012) (applying the categorical approach to determine if an
alien had been convicted of an offense involving fraud or deceit). These
decisions cast doubt on the continued validity of the third step of the
framework set out by Attorney General Mukasey’s opinion, which directs
Immigration Judges and the Board to go beyond the categorical and
modified categorical approaches and inquire into facts outside of the formal
record of conviction in order to determine whether a particular conviction
involves moral turpitude.
In view of the decisions of five courts of appeals rejecting the
framework set out in Attorney General Mukasey’s opinion—which have
created disagreement among the circuits and disuniformity in the Board’s
application of immigration law—as well as intervening Supreme Court
decisions that cast doubt on the continued validity of the opinion,
I conclude that it is appropriate to vacate the November 7, 2008, opinion in
its entirety.3 My decision to do so does not mean that I disapprove of every
aspect of that opinion. But because the Board is obliged to follow decisions
of the Attorney General except to the extent of a contrary directive from a
reviewing court, see, e.g., Matter of Abdelghany, 26 I&N Dec. 254, 265
(BIA 2014), only a complete vacatur will enable the Board to develop
a uniform standard for the proper construction and application
of section 212(a)(2) of the Act and similar provisions in light of all relevant
precedents and arguments.
In light of this vacatur, the Board may address, in this case and other
cases as appropriate, the following issues:
1. How adjudicators are to determine whether a particular criminal
offense is a crime involving moral turpitude under the Act;
3

Nothing in this order is intended to affect Board determinations that an offense entails
or does not entail “reprehensible conduct and some form of scienter” and is or is not a
crime involving moral turpitude for that reason. Matter of Silva-Trevino, 24 I&N Dec. at
706 n.5. In addition to Silva-Trevino, that standard has been applied in the following
Board precedents: Matter of Ortega-Lopez, 26 I&N Dec. 99 (BIA 2013); Matter of Leal,
26 I&N Dec. 20 (BIA 2012); Matter of Ruiz-Lopez, 25 I&N Dec. 551 (BIA 2011); Matter
of Guevera-Alfaro, 25 I&N Dec. 417 (BIA 2011); and Matter of Louissaint, 24 I&N Dec.
754. As an interim matter, those determinations, as well as determinations in
nonprecedential decisions applying the standard, shall remain valid. I leave to the Board
whether to retain, modify, or clarify them in any respect.

553

Cite as 26 I&N Dec. 550 (A.G. 2015)

Interim Decision #3833

2. When, and to what extent, adjudicators may use a modified
categorical approach and consider a record of conviction in determining
whether an alien has been “convicted of . . . a crime involving moral
turpitude” in applying section 212(a)(2) of the Act and similar provisions;
3. Whether an alien who seeks a favorable exercise of discretion under
the Act after having engaged in criminal acts constituting the sexual abuse
of a minor should be required to make a heightened evidentiary showing of
hardship or other factors that would warrant a favorable exercise of
discretion. See Matter of Jean, 23 I&N Dec. 373 (A.G. 2002) (addressing
the exercise of discretion in view of alien’s criminal acts).
The Board should solicit and consider briefs from the parties and
interested amici as it deems appropriate to ensure that its conclusions on
these issues are reached after full and fair consideration of all relevant
arguments.
The November 7, 2008, opinion, Matter of Silva-Trevino, 24 I&N Dec.
687 (A.G. 2008), is vacated in its entirety.

554

